Exhibit 10.25

--------------------------------------------------------------------------------

 

 

 

THE CALIFORNIA PIZZA KITCHEN

 

EXECUTIVE BONUS PLAN

 

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SECTION 1.    PURPOSE OF THE PLAN

 

The California Pizza Kitchen Executive Bonus Plan (the “Plan”) is established to
promote the interests of California Pizza Kitchen and its Subsidiaries
(collectively the “Company”), by creating an incentive program to (a) attract
and retain employees with outstanding competencies who will strive for
excellence (b) motivate those individuals to exert their best efforts on behalf
of the Company by providing them with compensation in addition to their base
salaries; and (c) further the identity of interests of such employees with those
of the Company’s stockholders through a strong performance-based reward system.

 

SECTION 2.    ADMINISTRATION OF THE PLAN

 

The Compensation Committee of the Board of Directors of the Company (the
“Committee”) shall administer the Plan. The Committee shall be composed solely
of two or more “outside directors” within the meaning of Treasury Regulations §
1.162-27 (or any successor regulation) and shall be appointed pursuant to the
Bylaws of the Company. The Committee shall have discretionary authority to
interpret the Plan, establish rules and regulations to implement the Plan, and
make all determinations deemed necessary or advisable for the administration of
the Plan, in its sole discretion. Decisions of the Committee shall be final and
binding on all parties who have an interest in the Plan.

 

SECTION 3.    ELIGIBILITY FOR AWARDS

 

(a) Eligibility Requirements.    Awards under the Plan may be granted by the
Committee to those Employees holding Vice President or more senior
executive-level positions with the Company.

 

(b) Definition of Employee.    For purposes of the Plan, an individual shall be
considered an “Employee” if he or she is employed by the Company or other
business entity in which the Company shall directly or indirectly own, at the
time of determination, stock possessing 50% or more of the total combined voting
power of all classes of stock or other ownership interest (each a “Subsidiary”).
No award may be granted to a member of the Company’s Board of Directors except
for services performed as an employee of the Company.

 

SECTION 4.    BONUS AWARDS

 

(a) Form of Awards.    Bonus awards under this Plan shall be paid in cash, less
applicable withholdings and deductions.

 

(b) Target Award Amounts.    Target award amounts shall be based on a percentage
of each eligible Employee’s annual base salary for each performance period as
determined by the Committee in its sole discretion within 90 days after the
commencement of such performance period but in no event after 25% of the
performance period has elapsed.

 

(c) Bonus Formula.    The formula used to determine bonus awards for each
eligible Employee shall be determined according to a matrix or matrices that
shall be adopted by the Committee within 90 days of the commencement of each
performance period but in no event after 25% of the performance period has
elapsed. The matrix or matrices may be different for each eligible Employee and
shall be based on one or more objective performance criteria to be selected by
the Committee from among the following, either individually, alternatively or in
any combination, applied to either the Company as a whole or to a business unit
or Subsidiary, either individually, alternatively or in any combination, and
measured either annually or cumulatively over a period of years, on an absolute
basis or relative to a pre-established target, to previous years’ results or to
a designated comparison group or index, in each case as specified by the
Committee: (1) cash flow, (2) earnings per share, (3) earnings before interest
and taxes, (4) earnings before interest, taxes, depreciation and amortization,
(5) earnings



--------------------------------------------------------------------------------

before interest, taxes, depreciation, amortization and pre-opening costs, (6)
return on equity, (7) total stockholder return, (8) share price performance, (9)
return on capital, (10) return on assets or net assets, (11) revenue, (12)
income or net income, (13) operating income or net operating income, (14)
operating profit or net operating profit, (15) operating margin or profit
margin, (16) return on operating revenue, (17) return on invested capital, (18)
market segment shares, (19) sales, (20) unit openings, or (21) customer
satisfaction (“Qualifying Performance Criteria”). The Committee may
appropriately adjust any evaluation of performance under a Qualifying
Performance Criteria to exclude any of the following events that occurs during a
performance period: (i) asset write-downs, (ii) litigation or claim judgments or
settlements, (iii) the effect of changes in tax law, accounting principles or
other such laws or provisions affecting reported results, (iv) accruals for
reorganization and restructuring programs and (v) any extraordinary nonrecurring
items as described in Accounting Principles Board Opinion No. 30 and/or in
managements’ discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to stockholders for the
applicable year. Awards shall be determined by applying the bonus formula to the
target award amount of each eligible Employee.

 

(d) Maximum Award Amounts.    The maximum award that may be paid to any eligible
Employee under this Plan for any calendar year shall not exceed $1.2 million.

 

(e) Power to Reduce Bonus Amounts.    Notwithstanding anything to the contrary
contained in this Plan, the Committee shall have the power, in its sole
discretion, to reduce the amount payable to any eligible Employee (or to
determine that no amount shall be payable to such eligible Employee) with
respect to any award prior to the time the amount otherwise would have become
payable hereunder. Such reductions may be based upon the recommendations of the
Chief Executive Office. In the event of such a reduction, the amount of such
reduction shall not increase the amounts payable to other eligible Employees
under the Plan.

 

(f) Entitlement to Bonus.    No eligible Employee shall earn any portion of a
bonus award under the Plan until the date that the Committee has authorized
payment of the award and, to the extent required by section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”), certified that the
applicable performance criteria have been satisfied.

 

(g) Termination of Employment and Leaves of Absence.    In the event of death or
disability before the date that the bonus award is earned, the Committee shall
have the sole discretion to award all or any portion of the bonus. If an
eligible Employee is on a leave of absence for a portion of the relevant
performance period, the bonus to be awarded shall be prorated to reflect only
the time when he or she was actively employed and not any period when he or she
was on leave.

 

SECTION 5.    PAYMENT OF BONUS AWARDS

 

Bonus awards shall be paid to each eligible Employee as soon as practicable, and
in any event within two and one-half months, after the close of the performance
period.

 

SECTION 6.    GENERAL PROVISIONS

 

(a) Plan Amendments.    The Committee may at any time amend, suspend or
terminate the Plan. Stockholder approval shall be obtained for any amendment to
the extent necessary and desirable to qualify the awards hereunder as
performance-based compensation under section 162(m) of the Code and to comply
with applicable laws, regulations or rules.

 

(b) Benefits Unfunded.    No amounts awarded or accrued under this Plan shall be
funded, set aside or otherwise segregated prior to payment. The obligation to
pay the bonuses awarded hereunder shall at all times be an unfunded and
unsecured obligation of the Company. Eligible Employees shall have the status of
general creditors and shall look solely to the general assets of the Company for
the payment of their bonus awards.

 

THE CALIFORNIA PIZZA KITCHEN, INC.

EXECUTIVE BONUS PLAN



--------------------------------------------------------------------------------

(c) Benefits Nontransferable.    No eligible Employee shall have the right to
alienate, pledge or encumber his or her interest in this Plan, and such interest
shall not (to the extent permitted by law) be subject in any way to the claims
of the Employee’s creditors or to attachment, execution or other process of law.

 

(d) No Employment Rights.    No action of the Company in establishing the Plan,
no action taken under the Plan by the Committee and no provision of the Plan
itself shall be construed to grant any person the right to remain in the employ
of the Company or its subsidiaries for any period of specific duration. Rather,
each Employee will be employed “at will,” which means that either such Employee
or the Company may terminate the employment relationship at any time and for any
reason, with or without cause or notice. No Employee shall have the right to any
future award under the Plan.

 

(e) Governing Law.    The Plan and any actions taken in connection herewith
shall be governed by and construed in accordance with the laws of the state of
California (without regard to applicable Delaware principles of conflict of
laws).